Reasons for Allowance
The amendment filed 5/4/2021 included language to preclude the claims from being interpreted under 35 U.S.C. 112(f). Therefore the claims are no longer interpreted as such.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the information processing of the instant invention. 
The instant invention is directed to image information processing. One or more processors specify a position of a focus point of an imaging apparatus wherein the imaging apparatus is configured to capture an object and be used for generating a virtual viewpoint image. The position of the focus point is on an optical axis of the imaging apparatus closer to a position of the imaging apparatus than a first position located on the object. The one or more processors determine a second position located on the object based on a distance between the specified position of the focus point and the position of the imaging apparatus. The second position is located on the object and not located on the optical axis of the imaging apparatus. The one or more processors specify a position located on an image captured by the imaging apparatus wherein the position located on the image corresponds to the determined second position located on the object. Information related to the specified position located on the image is output by the one or more processors.
	As described by the specification, multiple imaging apparatuses (cameras) are often installed at a plurality of positions in order to observe a common scene wherein images captured from the cameras can be used to generate a virtual viewpoint of a predetermined region within the environment [¶0002-¶0004]. In order to generate a virtual viewpoint image of a predetermined region, the predetermined region must be imaged by the multiple imaging apparatuses wherein the images are in-focus [¶0005]. In order to extend a range in which a virtual viewpoint image is generated, a focus position of each imaging apparatus can be adjusted, however the focus position exists in the air and thus an operator cannot visually check whether a focus position of an imaging apparatus is at a desired position [¶0006]. The instant invention solves such a problem in the claimed manner. First a midair position is set as a focus point of each of the imaging apparatuses [¶0056]. For example, as shown in Fig.10 a first "focus space point" (542) is determined as a focus point for a first camera (402) wherein the focus space point is on the 
	A notable prior art of record is Kanade et al. (US 2002/0118969) (hereinafter Kanade). As cited in prior actions, Kanade discloses a plurality of cameras for capturing a scene, like the instant invention. As shown in Fig.8, a principle viewing ray (90) of a master camera (14) is determined as a continuous line. The system computes where this line intersects a real surface of the scene (92), such as a playing field, as well as where this line intersects a virtual surface of the scene (90) representing a point on an object. The system can calculate a plurality of points where the principle viewing ray (90) intersects the various surfaces/planes, including virtual surface (94) and real surface (92) and ultimately the system selects a servo-fixation point (SFP) that is on the principle viewing ray closest to the master camera. The SFP is then communicated to a plurality of other cameras which set the SFP as their respective focus points. Although Kanade discloses a plurality of cameras for imaging an object, Kanade does not explicitly disclose generating a virtual viewpoint image. Additionally, although Kanade discloses setting a focus point on an object, the manner in which the focus point is set differs from the instant invention which is apparent when comparing Fig.10 of the instant invention and Fig.8 of Kanade. The instant invention determines a first point located above a surface and then shifts the point of focus to a second point of focus on the surface wherein the second point of focus is based on the distance between the first point of focus and the camera and wherein the second point of focus is not on the optical axis that connects the 
	Another notable prior art of record is Tang et al. (US 2015/0042812) (hereinafter Tang). As cited in prior actions, Tang discloses a camera control system for imaging an object on a surface. As shown in Fig.10, an initial aim-point (which corresponds to where the camera is focused) is located in an object plane but not on an object itself wherein the initial aim-point is determined based on coordinate/distance information relative to the camera. A target aim-point is then computed wherein the target aim-point corresponds to the actual location on an object. The target aim-point is then communicated to the camera which adjusts its aim-point based thereon. However, as shown in Fig.10 of Tang the focus positions are always located on the surface and thus the object. That is, Tang discloses adjusting aim-points on a ground surface to track an object within the environment ¶0102. The instant invention determines a first position of focus located at a position closer than the object and thus not located on the object and then shifts the point of focus to a point on the object based on the distance between the camera and the first position of focus. Tang also does not disclose outputting information related to the in-focus position within an image frame. 
	Furthermore, the prior art of record does not provide a suggestion or disclosure that these components of the instant invention in combination would have been obvious. Therefore, the differences between the subject matter sought to be patented in the present application and the prior art are such that the subject matter as a whole would not have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261.  The examiner can normally be reached on Monday-Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        July 1, 2021